

 
TRADEMARK SECURITY AGREEMENT
 
This Trademark Security Agreement (this “Trademark Security Agreement”), dated
as of July 30, 2007, is made by Twistbox Entertainment, Inc., a Delaware
corporation, located at 14242 Ventura Blvd., Sherman Oaks, CA 91423 (the
“Grantor”), in favor of ValueAct SmallCap Master Fund, L.P., a British Virgin
Islands limited partnership, located at 435 Pacific Avenue, San Francisco, CA
94133, in its capacity as collateral agent for the benefit of the Secured
Parties pursuant to the Guarantee and Security Agreement (defined below) dated
July 30, 2007 (in such capacity, the “Collateral Agent”).
 
WITNESSETH:
 
WHEREAS, reference is made to the Securities Purchase Agreement, dated as of
July 30, 2007, among the Grantor, the Subsidiary Guarantors, and the Investor
(as amended, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”);
 
WHEREAS, the Investor has agreed to purchase the Senior Secured Notes from the
Grantor pursuant to, and upon the terms and subject to the conditions specified
in, the Securities Purchase Agreement;
 
WHEREAS, as a condition to the obligation of the Investor to purchase the Senior
Secured Notes under the Security Purchase Agreement, Grantor, the Subsidiary
Guarantors, Investor and the Collateral Agent have entered into a Guarantee and
Security Agreement dated July 30, 2007 (the “Security Agreement”) pursuant to
which the Grantor is required to execute and deliver this Trademark Security
Agreement;
 
NOW, THEREFORE, in consideration of the premises and as a condition to the
obligation of the Investor to purchase the Senior Secured Notes, the Grantor and
the Collateral Agent hereby agree as follows:
 
SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein have the meaning given to them in the Security Agreement.
 
SECTION 2. Grant of Security Interest in Trademark Collateral. As security for
the payment or performance, as applicable, in full of the Obligations, the
Grantor hereby pledges and grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a lien on and security interest in and to all of
its right, title and interest in, to and under all the following property of the
Grantor, wherever located, whether now existing or hereafter arising or acquired
from time to time (all of which being hereinafter collectively referred to as,
the “Trademark Collateral”):
 

(a)
all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in the
United States or any other country, and all extensions or renewals thereof,
including those trademark registrations and applications described on Schedule 1
attached hereto, (ii) all goodwill associated therewith or symbolized by any of
the foregoing and (iii) all other assets, rights and interests that uniquely
reflect or embody such goodwill; and

 
[Signature Page to Trademark Security Agreement]


1

--------------------------------------------------------------------------------


 
 

(b)
all Proceeds, products, substitutions, accessions, rents and profits of or in
respect of any of the foregoing.

 
SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.
 
SECTION 4. Termination. Upon the full payment and performance of the Obligations
and termination of the Security Agreement, upon written request of the Grantor,
the Collateral Agent shall execute, acknowledge, and deliver to the Grantor an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien on and security interest in the Trademark Collateral under this
Trademark Security Agreement.
 
SECTION 5. Governing Law. THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6. Counterparts. This Trademark Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one contract. Delivery of an executed counterpart of this
Trademark Security Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Trademark Security
Agreement.
 
[Signature Page Follows]


2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 

   
TWISTBOX ENTERTAINMENT, INC.
as Grantor
   
By: 
 
/s/ Ian Aaron
     
Name: IAN AARON
     
Title: PRES. / CEO
           
 
Sworn to and subscribed before me this
31 day of July, 2007.
         
/s/ Lisa B. Cayanan
   
Notary Public
          [seal1.jpg]

 
[Signature Page to Trademark Security Agreement]


3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
Accepted and Agreed:
 
VALUEACT SMALLCAP MASTER FUND, L.P.
as Collateral Agent
 
By Its General Partner,
VA SmallCap Partners, LLC
By:
 
/s/ David Lockwood
     
Name:  DAVID LOCKWOOD
     
Title: MANAGING MEMBER
           
Sworn to and subscribed before me this
1st day of AUGUST, 2007.
 
STATE OF CALIFORNIA
COUNTY OF SAN FRANCISCO
     
/s/ Sylvia N. Acacio
   
Notary Public
        [seal2.jpg]

 
[Signature Page to Trademark Security Agreement]


4

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
to
 
TRADEMARK SECURITY AGREEMENT
 
TRADEMARK REGISTRATIONS AND APPLICATIONS
 
United States Trademarks
 
Jurisdiction
 
Trademark
 
Registration
No.
(App. No.)
 
Registration
Date
(App. Date)
 
Record Owner
 
Status/
Comments
United States
 
COMPETITION GOES MOBILE
 
3076001
 
April 4, 2006
 
Twistbox
Entertainment, Inc.
 
Registered
United States
 
PRIZE-21 FOR PRIZES
 
3040851
 
January 10, 2006
 
Twistbox
Entertainment, Inc.
 
Registered
United States
 
TWISTBOX ENTERTAINMENT and Design
 
(78-958,901)
 
(August 23, 2006)
 
Twistbox
Entertainment, Inc.
 
Pending

 
Foreign Trademarks
 
Jurisdiction
 
Trademark
 
Registration
No.
(App. No.)
 
Registration
Date
(App. Date)
 
Record Owner
 
Status/
Comments
Canada
 
TWISTBOX
ENTERTAINMENT
and Design
 
(1321869)
 
October 27, 2006
 
Twistbox Entertainment, Inc.
 
Pending
CTM
(EU)
 
CHARISMATIX
 
4022844
 
January 25, 2006
 
Charismatix Ltd. & Co. KG
 
Registered
CTM
(EU)
 
DELIGHT
ENTERTAINMENT
and design
 
4022745
 
March 29, 2006
 
Charismatix Ltd. & Co. KG
 
Registered
CTM
(EU)
 
TWISTBOX
ENTERTAINMENT
and Design
 
005303581
 
July 4, 2007
 
Twistbox Entertainment, Inc.
 
Registered
Germany
 
BABESHUFFLE
 
30452899
 
December 16, 2004
 
Charismatix Ltd. & Co. KG
 
Registered
Germany
 
BABETRIS
 
30452903
 
December 16, 2004
 
Charismatix Ltd. & Co. KG
 
Registered
Germany
 
BOMBS’N BOOBS
 
30452900
 
December 16, 2004
 
Charismatix Ltd. & Co. KG
 
Registered
Germany
 
EROTRIX
 
30452902
 
December 16, 2004
 
Charismatix Ltd. & Co. KG
 
Registered
International
Register
 
TWISTBOX
ENTERTAINMENT
and design
 
901928
 
September 19, 2006
 
Twistbox Entertainment, Inc.
 
Pending




--------------------------------------------------------------------------------


 
Jurisdiction
 
Trademark
 
Registration
No.
(App. No.)
 
Registration
Date
(App. Date)
 
Record Owner
 
Status/
Comments
Brazil
 
TWISTBOX
ENTERTAINMENT
and Design
 
(828805202)
 
(October 23, 2006)
 
Twistbox Entertainment, Inc.
 
Pending
Brazil
 
TWISTBOX
ENTERTAINMENT
and Design
 
(828805180)
 
(October 23, 2006)
 
Twistbox Entertainment, Inc.
 
Pending
Brazil
 
TWISTBOX
ENTERTAINMENT
and Design
 
(828805199)
 
(October 23, 2006)
 
Twistbox Entertainment, Inc.
 
Pending
Argentina
 
TWISTBOX
ENTERTAINMENT
and Design
 
(2711266)
 
(November 1, 2006)
 
Twistbox Entertainment, Inc.
 
Pending
Argentina
 
TWISTBOX
ENTERTAINMENT
and Design
 
(2711267)
 
(November 1, 2006)
 
Twistbox Entertainment, Inc.
 
Pending
Argentina
 
TWISTBOX
ENTERTAINMENT
and Design
 
(2711268)
 
(November 1, 2006)
 
Twistbox Entertainment, Inc.
 
Pending
Chile
 
TWISTBOX
ENTERTAINMENT
and Design
 
782585
 
(March 20, 2007)
 
Twistbox Entertainment, Inc.
 
Registered
Chile
 
TWISTBOX
ENTERTAINMENT
and Design
 
(748959)
 
(October 24, 2006)
 
Twistbox Entertainment, Inc.
 
Pending
Chile
 
TWISTBOX
ENTERTAINMENT
and Design
 
782536
 
March 20, 2007
 
Twistbox Entertainment, Inc.
 
Registered
Colombia
 
TWISTBOX
ENTERTAINMENT
and Design
 
332601
 
May 16, 2007
 
Twistbox Entertainment, Inc.
 
Registered
Colombia
 
TWISTBOX
ENTERTAINMENT
and Design
 
332600
 
May 16, 2007
 
Twistbox Entertainment, Inc.
 
Registered
Colombia
 
TWISTBOX
ENTERTAINMENT
and Design
 
332602
 
May 16, 2007
 
Twistbox Entertainment, Inc.
 
Registered
Venezuela
 
TWISTBOX
ENTERTAINMENT
and Design
 
(26866-06)
 
(November 15, 2006)
 
Twistbox Entertainment, Inc.
 
Pending
Venezuela
 
TWISTBOX
ENTERTAINMENT
and Design
 
(26867-06)
 
(November 15, 2006)
 
Twistbox Entertainment, Inc.
 
Pending
Venezuela
 
TWISTBOX
ENTERTAINMENT
and Design
 
(26868-06)
 
(November 15, 2006)
 
Twistbox Entertainment, Inc.
 
Pending




--------------------------------------------------------------------------------


 
Jurisdiction
 
Trademark
 
Registration
No.
(App. No.)
 
Registration
Date
(App. Date)
 
Record Owner
 
Status/
Comments
Mexico
 
TWISTBOX
ENTERTAINMENT
and Design
 
977723
 
March 22, 2007
 
Twistbox
Entertainment, Inc.
 
Registered
Mexico
 
TWISTBOX
ENTERTAINMENT
and Design
 
982555
 
April 26, 2007
 
Twistbox
Entertainment, Inc.
 
Registered
Mexico
 
TWISTBOX
ENTERTAINMENT
and Design
 
977724
 
March 22, 2007
 
Twistbox
Entertainment, Inc.
 
Registered




--------------------------------------------------------------------------------

